220 F.2d 755
Horace LOVE, Appellant,v.UNITED STATES of America.
No. 15198.
United States Court of Appeals Eighth Circuit.
March 4, 1955.

Morris A. Shenker and Bernard J. Mellman, St. Louis, Mo., for appellant.
Harry Richards, U.S. Atty., and Wm. K. Stanard, II, Asst. U.S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties, and cause remanded for such further disposition as may be mete and proper under all the circumstances as appear from the records.